Citation Nr: 1427571	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  11-17 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an abnormal pap smear.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for tubal ligation and reversal procedures.  

3.  Entitlement to service connection for a hysterectomy.  

4.  Entitlement to service connection for a retroflexed and prolapsed uterus.  

5.  Entitlement to service connection for dysmenorrhea.  

6.  Entitlement to service connection for a low back disability.  

7.  Entitlement to service connection for a right fallopian tube removal.  

8.  Entitlement to service connection for removal of the appendix.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on verified active duty from March 1985 to September 22, 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that determined that new and material evidence had not been received to reopen claims for entitlement to service connection for an abnormal pap smear and for tubal ligation and reversal procedures.  By this decision, the RO also denied service connection for a hysterectomy; a retroflexed and prolapsed uterus; dysmenorrhea, to include as secondary to a retroflexed and prolapsed uterus; a low back disability, to include as secondary to a retroflexed and prolapsed uterus; a right fallopian tube removal; and for removal of the appendix.  

The issues of entitlement to service connection for a hysterectomy; a low back disability; a right fallopian tube removal; and for removal of the appendix, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The RO denied service connection for an abnormal pap smear in December 2004; the Veteran did not appeal and the decision is final.  

2.  Evidence submitted since then is cumulative or redundant, does not relate to an unestablished fact necessary to substantiate the claim, and/or does not raise a reasonable possibility of substantiating the claim.  

3.  The RO denied service connection for tubal ligation and reversal procedures in December 2004; the Veteran did not appeal and the decision is final.  

4.  Evidence submitted since then is cumulative or redundant, does not relate to an unestablished fact necessary to substantiate the claim, and/or does not raise a reasonable possibility of substantiating the claim.  

5.  Prior to the filing of the claim, the Veteran underwent a hysterectomy resulting in removal of her uterus.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim for entitlement to service connection for an abnormal pap smear have not been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).  

2.  The criteria for reopening the claim for entitlement to service connection for tubal ligation and reversal procedures have not been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The requirements for establishing service connection for a retroflexed and prolapsed uterus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

4.  The requirements for establishing service connection for dysmenorrhea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A May 2008 letter satisfied the duty to notify provisions, to include advising the Veteran of the information and evidence needed to substantiate a claim for service connection, as well as the information and evidence necessary to reopen a previously denied claim and the basis for the prior denials.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In any event, neither the Veteran nor her representative has alleged or demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009 (reversing prior cases law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Concerning the duty to assist, the Veteran's service treatment records; VA treatment records; post-service military facility treatment records; and private treatment records have been obtained.  The record also includes VA examination reports from earlier claims.  A VA examination has not been scheduled in conjunction with the current claims; however, such is not required in this case.  As the previously denied claims for service connection for abnormal pap smear and tubal ligation and reversal have not been reopened, there is no duty to obtain a VA examination.  See 38 C.F.R. § 3.159(c)(4)(C)(iii).  Moreover, an examination is not required for the claims for retroflexed and prolapsed uterus and dysmenorrhea as there is no reasonable possibility an examination would aid in substantiating the claim.  In this regard, the medical evidence shows the Veteran underwent a hysterectomy prior to the date of the current claim, and therefore no longer has a uterus or experiences menses.  Accordingly, a VA examination is not required.  Id.; see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002).  

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  The threshold to reopen a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010),

      I.  Abnormal Pap Smear

The RO denied service connection for an abnormal pap smear in December 2004.  There was no evidence received within one year of the December 2004 RO decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  The December 2004 RO decision was not appealed and is now final.  38 U.S.C.A. § 7105.  

The evidence considered at the time of the December 2004 RO decision included the Veteran's service treatment records; post-service private treatment records; an examination report for the VA (performed by QTC Medical Services); and the Veteran's own statements.  The RO denied service connection for an abnormal pap smear on the basis that an abnormal pap smear was not considered an actually disabling condition.  The RO noted that the Veteran's service treatment records indicated that a pap smear performed in February 1990 was Class I, negative, and that the Veteran requested an extension date for a pap smear that was scheduled in March 1991.  The RO maintained that an abnormal pap smear in and of itself was not considered a disability that could be rated under the law.  

The Veteran's service treatment records do not specifically show treatment for an abnormal pap smear.  Such records do include references to the Veteran undergoing pap smears on various occasions.  For example, an April 1985 treatment entry 
noted that the Veteran was seen for a pap smear.  The assessment was a normal examination.  A December 1985 treatment entry noted that the Veteran requested 
a refill of her birth control pills and that her last pap smear was in May 1985.  
A September 1987 entry noted that the Veteran underwent a gynecological examination and that a pap smear was performed.  The results were not reported.  An October 1987 treatment entry noted that the Veteran was seen for in order to obtain a prescription for birth control.  The assessment was rule out cervicitis and a contraceptive consultation.  There is no indication that a pap smear was performed at that time.  

A March 1990 treatment report noted that the Veteran underwent a pap smear in February 1990 and that it was within normal limits.  There was a notation that the specimen was less than optimal with no endocervical components seen.  An April 1990 examination report noted that the Veteran's last pap smear was in February 1990, and that it was Class I, negative.  A March 1991 entry noted that the Veteran's last pap smear was in March 1990 and that it was negative.  An April 1991 entry related that the Veteran was seen for an annual pap smear.  There was a notation that the last pap smear was in March 1990 and that it was negative.  The assessment was a normal examination.  

Post-service private treatment records referred to an ectopic pregnancy.  

The evidence received since the December 2004 RO decision includes VA treatment records; VA examination reports; additional private treatment records; treatment records from Elmendorf Air Force Base in Alaska; treatment records from Eglin Air Force Base in Florida; treatment records from Edwards Air Force Base in California; treatment records from Brooks Air Force Base in Texas; treatment records from Homestead Air Force Base in Florida; and the Veteran's statements.  

The additional post-service treatment records, including from various Air Force Bases, include references to an abnormal pap smear.  

For example, an April 1992 treatment report from the Regional Hospital at Elgin Air Force Base in Florida noted that the Veteran reported that she had an abnormal pap smear in February 1991 and that she underwent a colposcopy during pregnancy.  She stated that the diagnosis was wart-like changes.  The assessment was a normal postpartum involution and history of an abnormal pap smear.  

An August 1992 treatment report from the Regional Hospital at Elgin Air Force Base in Florida indicated that the Veteran had a pap smear in April 1992 showing mild dysplasia.  The examiner reported that a colposcopy showed an area of punctuation at 1200 and elevated white epithelium at 0500.  The impression was an adequate colposcopy.  A December 1992 treatment report from the same facility indicated that the Veteran had mild dysplasia of the cervix.  The examiner noted that cryosurgery was performed with a signal freeze technique.  The assessment referred to cryosurgery.  

A March 1994 entry from the Regional Hospital at Elgin Air Force Base in Florida indicated that the Veteran had a history of mild dysplasia with cryosurgery in December 1992.  The assessment included possible human papilloma virus symptoms and cervical intraepitheal neoplasia.  

An August 2002 treatment report from Edwards Air Force Base in California noted that the Veteran had an abnormal pap in 1992 and that she underwent cryosurgery.  The Veteran reported that she had no abnormal paps since that time.  The assessment did not refer to an abnormal pap smear.  

The additional treatment reports with references to an abnormal pap smear do not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999).  Simply stated, an abnormal pap smear is a laboratory finding and not a disability for VA purposes.  The Veteran's statements in this regard are also cumulative and redundant.  

The RO denied service connection for an abnormal pap smear in December 2004 on the basis that an abnormal pap smear was not considered an actually disabling condition.  None of the recently submitted evidence addresses the basis for the prior denial or indicates that a disabling abnormal pap smear currently exists. 

Thus, to the extent that any of the additional evidence is considered new, it is not material since it does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the Veteran's claim.  38 C.F.R. § 3.156.  

The Board concludes that new and material evidence has not been submitted since the December 2004 RO decision.  Thus, the claim for service connection for an abnormal pap smear may not be reopened, and the appeal is denied. 

      II. Tubal Ligation and Reversal Procedures

The RO denied service connection for tubal ligation and reversal procedures in December 2004.  There was no evidence received within one year of the December 2004 RO decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  The December 2004 RO decision was not appealed and is now final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The evidence considered at the time of the December 2004 RO decision included the Veteran's service treatment records; post-service private treatment records; an examination for the VA (performed by QTC Medical Services); and the Veteran's own statements.  The RO denied service connection for tubal ligation and reversal procedures on the basis that that such procedures were not considered actually disabling conditions and that they were performed post-service.  The RO noted that infertility procedures and surgeries were not, in and of themselves, considered disabilities.  The RO indicated that treatment records from Elmendorf Air Force Base in Alaska showed that the Veteran had a reversal of a tubal ligation to regain fertility in September 1996.  The RO stated that private treatment records indicated that the Veteran had an ectopic pregnancy in December 1997, which was several years post-service.  

The Veteran's service treatment records do not show treatment for tubal ligation or for any tubal ligation reversal procedures.  

Post-service private treatment records referred to an ectopic pregnancy.  

The evidence received since the December 2004 RO decision includes VA treatment records; VA examination reports; additional private treatment records; treatment records from Elmendorf Air Force Base in Alaska; treatment records from Eglin Air Force Base in Florida; treatment records from Edwards Air Force Base in California; treatment records from Brooks Air Force Base in Texas; treatment records from Homestead Air Force Base in Florida; and the Veteran's statements.  

A February 1992 report from the Regional Hospital at Elgin Air Force Base in Florida indicated that the Veteran underwent a midline episiotomy; bilateral tubal ligation; external fetal monitoring; and internal fetal monitoring.  The diagnoses included intrauterine pregnancy, term delivered; delivered single live born; and sterilization.  

A March 1996 treatment entry from Elmendorf Air Force Base in Alaska indicated that the Veteran desired to have a tubal ligation reversal to regain fertility.  It was noted that the Veteran, who was status post two pregnancies and post-partum modified Pomeroy bilateral tubal ligation, regretted her decision.  The assessment included status postpartum bilateral tubal ligation, modified, Pomeroy, in February 1992.  

A September 1996 operation report from the 3rd Medical Group at Elmendorf Air Force Base in Alaska noted that the Veteran underwent an exploratory laparotomy; bilateral fallopian tube anastomosis; and left inguinal heniorrhaphy.  The post-operative diagnoses were status post prior post-partum bilateral, modified, Pomeroy; desired reversal of tubal ligation to regain fertility; and an incidental finding of a left inguinal hernia.  A September 1996 discharge summary from that facility related the same diagnoses.  

Subsequent treatment records indicate that the Veteran had ectopic pregnancies and was treated for numerous gynecological problems.  

The additional treatment reports with references to a bilateral tubal ligation in 1992, and a subsequent reversal procedure in 1996, do not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999).  Simply stated, elective bilateral tubal ligation and reversal procedures, without any residuals, are not, in and of themselves, disabilities for VA purposes.  The Veteran's statements in this regard are also cumulative and redundant.  

The RO denied service connection for bilateral tubal ligation and reversal procedures in December 2004 on the basis that such procedures were not considered actually disabling conditions and that they were performed post-service.  None of the recently submitted evidence addresses the basis for the prior denial as the additional evidence does not show the procedures occurred during active duty, that the tubal ligation was anything other than an elective surgery, or that any disability resulting from the procedures exists and is in any way related to her military service.  

Thus, to the extent that any of the additional evidence is considered new, it is not material since it does not raise a reasonable possibility of substantiating the Veteran's claim.  38 C.F.R. § 3.156.  

The Board concludes that new and material evidence has not been submitted since the December 2004 RO decision.  Accordingly, the claim for service connection for bilateral tubal ligation and reversal procedures may not be reopened, and the appeal is denied.  

Service Connection

The Veteran has claimed service connection for a retroflexed and prolapsed uterus.  She contends that she conceived her children during active service, and alleges these pregnancies are the cause of the retroflexed and prolapsed uterus, which resulted in dysmenorrhea (painful menstruation).  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 516 (28th ed. 1994).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The cornerstone of any claim for service connection is the presence of a current disability.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (stating that "simply because [the veteran] had a disease or injury while on active service" was insufficient to obtain benefits "[i]n the absence of proof of a present disability"); 
see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes).  

In this case, the Veteran filed her claim for service connection for retroflexed and prolapsed uterus and dysmenorrhea in March 2008.  Prior to filing that claim, however, in February 2008, the Veteran underwent a hysterectomy resulting in removal of her uterus.  A March 2009 medical record confirms the absence of the uterus and cervix status post hysterectomy.  Thus, at the time the claim was filed and during the course of the claim, there can be no current disability of retroflexed uterus, prolapsed uterus, and dysmenorrhea, as the Veteran no longer has a uterus.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the "current disability" required for service connection includes disability at the time of filing or during the pendency of a claim).  While removal of the uterus (hysterectomy) is a disability for VA purposes, the claim for residuals of the hysterectomy was separately adjudicated and is addressed in the Remand section below.  

In summary, the Board finds the preponderance of the evidence fails to establish 
the current presence of a retroflexed and prolapsed uterus and dysmenorrhea.  Accordingly, the claim for service connection is denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

The application to reopen the claim for service connection for an abnormal pap smear is denied.  

The application to reopen the claim for service connection bilateral tubal ligation and reversal procedures is denied.  

Entitlement to service connection for retroflexed and prolapsed uterus is denied.

Entitlement to service connection for dysmenorrhea is denied.


REMAND

The remaining issues on appeal are entitlement to service connection for a hysterectomy; a low back disability; a right fallopian tube removal; and removal 
of the appendix.  

The Veteran contends that these conditions are related to gynecological problems and pregnancy in service.  She argues that her first pregnancy in 1987 resulted in a retroflexed uterus that caused severe lower back pain and following pregnancy resulted in continued back pain and painful menstruation.  

A pre-entrance examination in July 1983 revealed a herniorrhaphy scar of the upper abdomen at midline.  An April 1985 gynecological evaluation, performed a month after entrance on active duty, revealed a retroverted uterus.  An anteverted uterus was noted in August 1985.  During service, she was seen on several occasions for vaginal itch and infection.  In October 1986 she complained of irregular menses.

Post-service treatment records indicate that the Veteran was treated for multiple gynecological problems, and that she underwent multiple surgeries, including an appendectomy during surgery for an ectopic pregnancy in September 1997.  

In light of the above, the Board finds that a VA medical opinion is necessary.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Concerning the low back claim, the Veteran's service treatment records show low back complaints on several occasions primarily related to her large breasts.  The Veteran subsequently underwent a mammoplasty in service.  The Veteran currently alleges that her retroverted and prolapsed uterus caused significant low back pain during and following service, until she ultimately underwent a hysterectomy.  Treatment records dated during the course of the claim do not show the Veteran has been diagnosed with any low back disability.  While the Veteran may have experienced low back pain associated with gynecological disorders or prior to her breast reduction, service connection can only be established if a current disability exists.  See Brammer, supra.  On remand, the Veteran should be offered an opportunity to identify medical evidence showing she has been diagnosed with a low back disability since March 2008. 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify any treatment provider who has diagnosed her with a low back disability since March 2008, and ask the Veteran to identify all medical providers who have treated her for gynecological problems and any problems associated with the removal of her appendix.  After securing any necessary release, request any relevant records identified which are not duplicates of those contained in the claims file.  In addition, obtain relevant VA treatment records dating since January 2011.  If any requested records cannot be obtained, the Veteran should be notified of such.

2.  Send the Veteran's claims file to a VA gynecologist to obtain an opinion concerning the relationship between service and her hysterectomy, right fallopian tube removal and appendectomy.  If an examination is deemed necessary to respond the questions presented, one should be scheduled.

Following review of the claims file and in consideration of generally accepted medical principles, the examiner should provide respond to the following:

a. Please provide a medical opinion as to whether it is as at least as likely as not (a 50 percent or greater probability) that the Veteran's hysterectomy, right fallopian tube removal and appendectomy (all of which occurred after her September 1991 discharge from service) are etiologically related to her military service.  In rendering this opinion, the examiner should address the Veteran's contentions that her retroverted uterus and gynecological problems in service ultimately caused the conditions resulting in the hysterectomy, fallopian tube removal, and appendectomy.  

b. If the examiner concludes the retroverted or anteverted uterus noted in 1985 is an etiological factor in the post-service hysterectomy, fallopian tube removal and/or appendectomy, the examiner should provide an opinion as to whether such disorder clearly existed prior to service, since it was noted only one month after entrance on active duty.

(1) If the examiner concludes the condition did exist prior to service, then the examiner should provide an opinion as to whether the condition was permanently worsened during service (as opposed to a temporary exacerbation or flare-up).  

(2) If the condition did undergo a permanent worsening during service, the examiner should provide an opinion as to whether that worsening was clearly the result of the natural progression of the pre-existing condition.

The examination report should include an explanation of the bases for the opinions provided. 

3.  If competent evidence of a current low back disability is received, any additional development deemed necessary, including obtaining an examination and/or nexus opinion, should be accomplished. 

4.  Thereafter, readjudicate the claims.  If the benefits sought remain denied, issue a supplemental statement of the case and provide an appropriate period of time to respond.  Thereafter, return the case to the Board if in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


